DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The double patenting rejection of claims 1-10 have been withdrawn in light of the Applicants’ amendments.
Claim 1 has been amended.  Thus, claims 1-10 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2020, November 20, 2020, and February 24, 2021 have been considered by the examiner.

Double Patenting
A double patenting rejection of the present application was considered in view of co-pending application 16/795,759 but would not be obvious as the previously mentioned application claims a controller activating a switch to provide power to a motor when a state value stored in memory equals a desired value while the present application claims a controller deactivating a switch to not provide power to a motor when a state value stored in memory equals a desired value.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. [U.S. Patent Publication 2014/0158389].

With regard to claim 1, Ito et al. meets the limitations of:
a theft deterring system comprising: a power tool comprising a motor connectable to a power source [a theft deterrence system for a power tool (paragraph 0019) wherein the motor is connected to a battery via a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a switch connected to the motor [a switch used for interrupting the power between the motor and battery (paragraph 0019)]
a controller connected to the switch, the controller controlling the switch for controlling an amount of power provided to the motor [a circuit board having processors used for 
a state circuit having a memory for storing a state value [a tool having a memory used for storing programs and data for the processors (paragraph 0149) wherein said processors used the data for controlling the operation of the tool (paragraph 0151 as well as paragraphs 0237-277)]
wherein the controller de-activates the switch to not provide power to the motor when the state value stored in the memory equals a desired value [the operation of a tool when the trigger is pressed by the user where the controller allows the tool to be operated according to the program code stored in the device’s memory which is executed by the device’s controller (paragraph 0162 as well as figure 5, step S512) and the controller allowing the switch to operate the tool by controlling the energy from the battery pack to supply to the tool in order to power it when it has been determined that the passcodes match as the pass codes of the battery and the tool must match in order to allow the tool to operate when the battery pack is connected to the power tool (paragraph 0161)]

With regard to claim 2, Ito et al. meets the limitation of:
the state circuit is connected to the controller [the tool controller configured, according to the data stored in memory, to turn on or turn off according the user’s operation of the trigger switch of the tool (paragraph 0149) where said memory is connected to the processor (figure 1, items 15 and 16 as well as paragraphs 0237-277)]

With regard to claim 4, Ito et al. meets the limitation of:
the power source is a battery pack connectable to the motor [a battery pack that is connectable to a power tool which is then connected to the motor upon connection (figure 1, items 10, 40, and component M as well as paragraph 0150)]

With regard to claim 5, Ito meets the limitation of:
the battery pack comprises a battery control circuit that can provide data and/or instructions to the controller [a battery pack having a processor connected to a memory where said memory contains operational information for the controller (paragraphs 0150 and 0151 as well as paragraphs 0237-277)]

With regard to claim 6, Ito et al. meets the limitation of:
the state circuit is connected to the battery control circuit [a battery pack having a processor connected to a memory where said memory contains operational information for the controller where said memory is connected to a tool controller via connection terminals when the battery pack is connected to the tool (paragraphs 0149, 0150, and 0151 as well as figure 1, items 12, 26, 46, and 26)]

With regard to claim 7, Ito et al. meets the limitation of:
the switch is disposed within the battery pack [a battery pack processor acting as a switch as it outputs/controls disable or enable signals to a control signals to a tool controller according the data stored upon the battery pack’s memory (paragraph 0151 as well as paragraphs 0237-277)]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [U.S. Patent Publication 2014/0158389] in view of Howarth et al. [U.S. Patent Publication 2008/0180244].

With regard to claim 3, Ito et al. fails to disclose of the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit is at least one of a passive RFID tag circuit with rewrittable memory and an active RFID tag with rewrittable memory [an active RFID tag having a disabler having a memory used for storing state information regarding the operation of a device where it receives information regarding the disablement of a device (paragraphs 0038, 0039, 0040, 0042, and 0043)]
It would be obvious to one with ordinary skill in the art at the effective filing date of the invention to combine the elements of Ito et al. and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller wherein the motivation to combine is deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 8, Ito et al. fails to disclose of a tag programmer for changing the stored value.  In the field of theft deterrence devices, Howarth et al. teaches:
a tag programmer for changing the stored value [a disabler receiving a signals from a transmitter where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of such a signal causes the disabler to disable the operation of a device (paragraph 0052 and figure 3B)]
It would be obvious to one with ordinary skill in the art at the effective filing date of the invention to combine the elements of Ito et al. and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a 

	With regard to claim 9, Ito et al. fails to disclose of the state circuit further comprising an antenna.  In the field of theft deterrence devices, Howarth et al. teaches:
the state circuit further comprises an antenna [an RFID tag having an antenna (paragraph 0030) where said RFID tag has a disabler having a memory used for storing state information regarding the operation of a device where it receives information regarding the disablement of a device (paragraphs 0038, 0039, 0040, 0042, and 0043)]
It would be obvious to one with ordinary skill in the art at the effective filing date of the invention to combine the elements of Ito et al. and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna wherein the motivation to combine is deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

	With regard to claim 10, Ito et al. fails to disclose of the antenna receives a signal from the tag programmer.  In the field of theft deterrence devices, Howarth et al. teaches:
the antenna receives a signal from the tag programmer [a disabler receiving a signals from a transmitter via an antenna (paragraph 0030) where said signals allow the disablers to allow the normal operation of a device (paragraphs 0048 and 0049) and the absence of 
It would be obvious to one with ordinary skill in the art at the effective filing date of the invention to combine the elements of Ito et al. and Howarth et al. to create a theft deterrence system for a tool wherein the system uses RFID devices to control the operation of a tool wherein said RFID device can effectively enable the tool for normal operation or disable the tool in the event of a theft by preventing the power flow to a motor via a tool controller according to a signal received by the RFID device’s antenna from a transmitter wherein the motivation to combine is deter theft by altering the functionality of the tool (Ito et al., paragraph 0002).

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive. 
On pages 5-6, the Applicants argue “However Ito does not have a state circuit having a memory for storing a state value… However Ito does not have any elements 14 or 15, and neither is mentioned in para. 00151. Applicants cannot find such missing elements elsewhere in the specification….Furthermore, because of the state circuit is missing, the controller cannot activate the switch to provide power to the motor when the state value stored in the memory equals a desired value, as called for in Claim 1…Because Ito does not disclose the state circuit and controlling the switch according to the stored state value, Ito cannot anticipate Claim 1 and its dependent claims.”
The Applicants continue with “Such missing elements are not disclosed either in Howarth. Accordingly, even if Ito and Howarth were combined, the Ito/Howarth combination 
Ito et al. cites and teaches elements 14 and 15 as they are found in figure 1.  The element descriptions for the images are disclosed in paragraphs 0234-0277 A section of figure 1 is provided below for the Applicants’ convenience. 


    PNG
    media_image1.png
    560
    781
    media_image1.png
    Greyscale

Furthermore, Paragraph 0149 of Ito et al. states “The hand-held power tool 10 further comprises a circuit board 13 including a tool controller 12, such as one or more processors, microprocessors, state machines, digital logic, etc. In the present embodiment, the tool controller 12 comprises at least one processor 13 and at least one tool memory 16. The tool memory 16 
The paragraph above discloses the use of digital logic and a tool controller for turning a power tool on and off where the instructions to do so are stored in a memory upon the operation of a trigger by a user.  Paragraph 0162 and figure 5, step S512 discloses the operation of a tool when the trigger is pressed by the user where the controller allows the tool to be operated according to the program code stored in the device’s memory which is executed by the device’s controller.  
Furthermore, paragraph 0161 of Ito et al. discloses “When the battery pack 40 is attached to the hand-held power tool 10 (YES in S502), the battery pack controller 42 reads the pass codes stored in the battery pack memory 46 in step S504. Then, in step S506, the battery pack controller 42 accesses the tool memory 16 and reads the pass codes stored therein. The battery pack controller 42 then verifies whether at least one pass code of the hand-held power tool 10 matches at least one pass code of the battery pack 40 in step S508 by performing a direct comparison of the pass codes stored in the tool memory 16 with the pass codes stored in the battery pack 40.”
The citation above discloses the access code representing the state value. The pass codes of the battery and the tool must match in order to allow the tool to operate when the battery pack is connected to the power tool. Once it has been determined that the passcodes match, the controller then allows the switch to operate the tool by controlling the energy from the battery pack to supply to the tool in order to power it.  For these reasons, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689